Wood, J. (on rehearing). A petition for rehearing has been filed, in which counsel insist that the testimony offered in support of the motion for a new trial was such that this court should hold that the court below abused its discretion in refusing to grant the prayer for a new trial. It is conceded that the testimony offered at the trial before the jury, and which was heard and 'passed upon by the jury, is legally sufficient to support the -verdict returned. But it is insisted that a showing was made upon which this court should find that the court below abused its discretion in refusing* to grant the new trial. In support of this contention, it is shown that Dillon had not expected to try the case at that term, and had directed his regular attorney, who resided in Texas, to take a nonsuit, and that attorney went to Harrisburg expecting to take that action; but on his arrival there he found that a jury had been empaneled to try the case. This was shown to have been a surprise to the Texas attorney as well as to Dillon; but the local attorney representing Dillon had had the case set for trial and had made up the jury to try the case, when a recess was taken until the arrival of the train on which Dillon and his regular attorney were expected. . No question is made about the authority of the local attorney to represent Dillon, nor is his good faith questioned. But there was a misapprehension of the law on the part of Dillon’s attorneys, which resulted in their failure to take advantage of the court’s offer to give them time to prepare for trial. Ordinarily litigants appear by attorneys, who act for them. Litigants are, therefore, necessarily charged with any knowledge possessed by their attorneys in regard to the orders of the court relating to the trial of the causes, and Dillon must, therefore, be charged with the knowledge of his local attorney, although that attorney had failed to communicate the knowledge to him. It does appear, however, that in the counterclaim there was a prayer for a judgment for only $11,981, and that even after a remittitur of $10,500 had been ordered, judgment was rendered for $16,981, which was $5,000 in excess of the sum sued for. This excess can not be permitted to stand, and the judgment here must be reduced by that amount. The counterclaim was never amended. Permission was neither asked nor granted to amend, and we can not say that the pleadings may be treated as amended to conform to the testimony, nor that the testimony was offered without objection. American Bonding Co. v. Morris, 104 Ark. 276; Patrick v. Whitely, 75 Ark. 465; McMurray v. Boyd, 58 Ark. 504; S. R. Morgan, & Co. v. Pace, 145 Ark. 273. Dillon’s attorneys had assumed the mistaken attitude of not being before the court for any purpose. The attorneys declined to take any action which would have the effect of entering their client’s appearance. As we have said, they were mistaken in this, but it can not be said that there was either consent or failure to object, because the whole conduct of the attorneys was one of protest. The court should not, therefore, have rendered judgment in excess of the amount claimed in the counterclaim, and the judgment will be reversed unless appellee shall within fifteen days consent that the judgment be reduced to $11,981.